Citation Nr: 0629300	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury, status post knee 
replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in July 2006.   

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the time of his July 2006 hearing, the veteran indicated 
that the symptomatology associated with his right knee 
disorder had worsened in severity.  The veteran and his 
representative both requested that he be afforded an 
additional VA examination to determine the current severity 
of his total right knee replacement.  The veteran reported 
that he had not been afforded a comprehensive VA examination 
in over several years.  VA is obliged to afford veterans 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board notes that the last 
comprehensive VA examination afforded the veteran occurred in 
April 2004.  

The Board further notes that the veteran indicated that he 
continued to receive treatment at the Augusta VA facility.  
He noted that he had been told by a VA physician that the 
hardware placement in his knee was not correct.  Under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this matter is remanded for the following:  

1.  The AMC should obtain copies of all 
treatment records of the Augusta and 
Columbia VAMCs from 2004 to the present.  

2.  The veteran should be scheduled for a 
VA orthopedic examination of his right 
lower extremity to determine the nature 
and severity of his service-connected 
total right knee replacement.  All 
necessary tests and studies, including 
range of motion testing reported in 
degrees of arc and X-rays studies, should 
be performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his right lower 
extremity and to make specific findings 
as to whether each complaint is related 
to the service-connected right knee 
disorder or some other cause.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  The examiner is also 
requested to indicate whether the veteran 
has chronic residuals consisting of 
severe painful weakness in the affected 
extremity.  

The examiner is also requested to offer 
opinions on the following issues:

	(a)  Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected right knee 
disorder?

	(b)  Does the right knee disorder 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the right 
knee disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disorder.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



